DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 9-12 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on05/24/2021. The specified claims does not belong to Species-I and they are significantly different compared with species-I and they are not generic claim either.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang; Guangjun (US PGpub: 2020/0111673 A1), herein after Yang, in view of CHING et al. (US PGpub: 2020/0111673 A1),  herein after CHING.
Regarding claim 1, Yang teaches a method for fabricating a semiconductor arrangement, in FIG. 1A-1G and 3, comprising: forming a first dielectric layer; forming a first semiconductive layer over the first dielectric layer; patterning the first semiconductive layer to form a patterned first semiconductive layer; patterning the first dielectric layer using the patterned first semiconductive layer to form a patterned first dielectric layer; and forming a second semiconductive layer (152, FIG. 1G) over the patterned first dielectric layer and the patterned first semiconductive layer.
Yang does not explicitly teach forming a second semiconductive layer over the patterned first dielectric layer and the patterned first semiconductive layer.
However, CHING teaches forming a second semiconductive layer  over the patterned first dielectric layer and the patterned first semiconductive layer (FIG. 15A-15C).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yang’s method with other teaching from CHING so that the method can increase production efficiency and lowers associated costs.
Regarding claim 2, Yang teaches the method of claim 1, wherein the first semiconductive layer and the second semiconductive layer have a same material composition (subject to manipulation and also evidenced by CHING).
Regarding claim 3, Yang teaches the method of claim 1, wherein patterning the first semiconductive layer comprises: performing a first etch to form a first semiconductive structure from the first semiconductive layer, wherein the first semiconductive structure has a first cross- sectional profile; and performing a second 
Regarding claim 4, Yang teaches the method of claim 3, wherein performing at least one of the first etch or the second etch comprises etching the first dielectric layer to define a recess in the first dielectric layer (Paragraphs [0064]-[0087]). 
Regarding claim 5, Yang teaches the method of claim 1, wherein the first semiconductive layer is a silicon layer (Paragraph [0018]).
Regarding claim 6, Yang teaches the method of claim 1, wherein the first dielectric layer is a silicon nitride layer (Paragraph [0021]).
Regarding claim 7, Yang teaches the method of claim 7, wherein the first dielectric layer and the second dielectric layer have a same material composition (Paragraph [0021]-[0029).
Regarding claim 8, Yang teaches the method of claim 7, wherein the first dielectric layer and the second dielectric layer have a same material composition (Paragraph [0021]-[0029).
Regarding claim 13, Yang teaches a method for fabricating a semiconductor arrangement, in FIG. 1A-1G and 3, comprising: forming a silicon nitride layer; forming a silicon layer over the silicon nitride layer (Paragraphs [0027]-[0035], ; and patterning the silicon layer to form a recess in the silicon nitride layer and a patterned silicon layer comprising a first silicon structure and a second silicon structure (Paragraph [0064]-[0087]).


Yang does not explicitly teach patterning the silicon layer to form a recess in the silicon nitride layer.
However, CHING teaches patterning the silicon layer to form a recess in the silicon nitride layer (FIG. 15A-15C, Paragraph [0055]-0076]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yang’s method with other teaching from CHING so that the method can increase production efficiency and lowers associated costs.
Regarding claim 14, Yang teaches the method of claim 13, comprising removing a first portion of the silicon nitride layer between the first silicon structure and the second silicon structure to expose a first portion of an oxide layer underlying the silicon nitride layer (Paragraphs [0064]-[0087]).
Regarding claim 15, Yang teaches the method of claim 14, comprising removing the first silicon structure to expose a second portion of the silicon nitride layer after removing the first portion of the silicon nitride layer(Paragraphs [0064]-[0087]).
Regarding claim 16, Yang teaches the method of claim 14, comprising forming a second silicon layer over the first portion of the oxide layer(Paragraphs [0064]-[0087]).
Regarding claim 17, Yang teaches the method of claim 16, comprising removing the first silicon structure to expose a second portion of the silicon nitride layer after removing the first portion of the silicon nitride layer (Paragraphs [0064]-[0087]).
Regarding claim 18, Yang 
Regarding claim 20, Yang teaches a method for fabricating a semiconductor arrangement, comprising: forming a first dielectric layer over an oxide layer; forming a first semiconductive layer over the first dielectric layer; performing a first etch to form a first semiconductive structure and a second semiconductive structure from the first semiconductive layer; and performing a second etch to change a cross-sectional profile of the first semiconductive structure, wherein at least one of the first etch or the second etch forms a recess in the first dielectric layer.

Yang does not explicitly teach performing a second etch to change a cross-sectional profile of the first semiconductive structure, wherein at least one of the first etch or the second etch forms a recess in the first dielectric layer.
However, CHING teaches performing a second etch to change a cross-sectional profile of the first semiconductive structure, wherein at least one of the first etch or the second etch forms a recess in the first dielectric layer.  (FIG. 15A-15C, Paragraph [0055]-0076]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yang’s method with other teaching from CHING so that the method can increase production efficiency and lowers associated costs.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHEIKH MARUF/Primary Examiner, Art Unit 2828